      Case 4:19-cv-00226 Document 373-2 Filed on 01/22/21 in TXSD Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS HOUSTON
                                    DIVISION

 DWIGHT RUSSELL, et al.,

                     Plaintiffs,

 v.
                                                       Civil Action No. 4:19-cv-226
 HARRIS COUNTY, TEXAS, et al.,

                     Defendants.



       [PROPOSED] ORDER GRANTING UNOPPOSED MOTION TO INTERVENE
                         BY THE STATE OF TEXAS


        Before the Court is the Unopposed Motion to Intervene by the State of Texas. The motion
is meritorious and should be GRANTED.
        It is therefore ORDERED that the Motion to Intervene by the State of Texas is GRANTED.
        It is further ORDERED that the State of Texas is granted leave to intervene as of right
under Federal Rule of Civil Procedure 24.


        SO ORDERED this the                 day of                     , 2021.


                                     HONORABLE LEE H. ROSENTHAL
                                     CHIEF UNITED STATES DISTRICT JUDGE
